                                                        Case 5:19-cv-08180-BLF Document 4 Filed 12/23/19 Page 1 of 2




                                       1   Holly Pranger (SB#215270)
                                           Scott Lonardo (SB#285001)
                                       2   PRANGER LAW PC
                                       3   88 Guy Place, Suite 405
                                           San Francisco, CA 94105
                                       4   Telephone: (415) 885-9800
                                           Facsimile:    (415) 944-1110
                                       5   hpranger@prangerlaw.com
                                       6   slonardo@prangerlaw.com

                                       7   Attorneys for Plaintiff,
                                           Emergent Law P.C.
                                       8
                                       9
                                                                         UNITED STATES DISTRICT COURT
                                      10
                                                                        NORTHERN DISTRICT OF CALIFORNIA
                                      11                                    SAN FRANCISCO DIVISION
                                      12
                                      13   EMERGENT LAW P.C.,                             Case No. 3:19-cv-08180-JSC
           San Francisco, CA 94105




                                           a Washington Professional Corporation,
            88 Guy Place, Suite 405
Pranger Law PC




                                      14
                                                           Plaintiff,                     PLAINTIFF EMERGENT LAW P.C.’S
                                      15                                                  CORPORATE DISCLOSURE
                                                  vs.                                     STATEMENT PURSUANT TO FED. R.
                                      16                                                  CIV. P. 7.1 AND CERTIFICATION OF
                                                                                          INTERESTED ENTITIES OR
                                      17                                                  PERSONS PURSUANT TO CIVIL L.R.
                                           PERKINS LAW FIRM, LLC,
                                                                                          3-15
                                      18   a South Carolina Limited Liability Company,

                                      19                                  Defendant.

                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28



                                                              PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT
                                                      Case 5:19-cv-08180-BLF Document 4 Filed 12/23/19 Page 2 of 2




                                       1
                                                  Pursuant to Civil L.R. 3-15 and Fed. R. Civ. P. 7.1, the undersigned certifies that as of
                                       2
                                           this date, other than the named parties, there is no such interest to report.
                                       3
                                       4    Dated: December 23, 2019                              PRANGER LAW PC
                                       5
                                                                                                  By: /s/Holly Pranger
                                       6                                                             Holly Pranger
                                                                                                     Attorneys for Plaintiff
                                       7                                                             EMERGENT LAW P.C.
                                       8
                                       9
                                      10
                                      11
                                      12
                                      13
           San Francisco, CA 94105
            88 Guy Place, Suite 405
Pranger Law PC




                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28

                                                                                              1
                                                             PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT
